Bboyles, J.
An essential element of the offense of violating section 715 of the Penal Code (known as the “labor-conti-act act”), and one which the State must prove, is that the accused failed to perform the services contracted for, or failed to return the money advanced, “without good and sufficient cause.” Glenn v. State, 123 Ga. 585 (51 S. E. 605); Johnson v. State, 125 Ga. 243 (54 S. E. 184); Brown v. State, 8 Ga. App. 212 (68 S. E. 865); Thorn v. State, 13 Ga. App. 10 (78 S. E. 853); Hudson v. State, 14 Ga. App. 490 (81 S. E. 362); Lewis v. State, 15 Ga. App. 405 (83 S. E. 439); and Tennyson v. State, ante, 214 (84 S. E. 988). The record does not show that this material fact was proved; consequently the conviction of the accused was unauthorized, and the judgment of the court below, overruling the motion for a new trial, must be reversed. Judgment reversed.